PER CURIAM:
Andre R. Smith appeals the district court’s order that granted his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence and reduced his total sentence from 270 months to 246 months of imprisonment. We have reviewed the record and find no reversible error.
We therefore affirm the sentence imposed by the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.